Citation Nr: 0034120
Decision Date: 12/06/00	Archive Date: 02/02/01

DOCKET NO. 98-19 596               DATE DEC 06, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Boise, Idaho

THE ISSUE

Entitlement to service connection for a headache disorder.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United
States

ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1980 to July 1992.
His DD Form 214 for his period of service from February 14, 1992,
to July 1, 1992, reflects that he served in the Desert Storm/Shield
area of responsibility from January 6, 1992, to April 6, 1992. That
DD 214 also shows that he received the Southwest Asia Service Medal
with one Bronze Star.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a February 1998 rating decision of the Boise, Idaho,
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran perfected his appeal on the following issues:
Entitlement to a rating in excess of 40 percent for an undiagnosed
illness involving joint and muscle pain; and entitlement to service
connection for fatigue, a gastrointestinal disorder, a respiratory
disorder, and a headache disorder. In an April 2000 statement, he
withdrew all claims but that of entitlement to service connection
for a headache disorder, and that was the only issue certified for
appeal.

FINDINGS OF FACT

1. VA has met its duty to assist the veteran. All relevant evidence
necessary for an equitable disposition of this appeal as to service
connection for a headache disorder has been obtained, including
service medical records and post-service evidence, and the veteran
was afforded an examination.

2. There is no competent evidence that the veteran's claimed
headache disorder is a manifestation of an undiagnosed illness.

3. The preponderance of the competent and probative evidence shows
that the current headache disorder is of post-service onset, that
it is not otherwise related to

2 -

active service, and that the veteran's symptoms of headaches during
service were not indicative of the onset the current headache
disorder.

CONCLUSION OF LAW

A headache disorder was not incurred in or aggravated by the
veteran's military service. 38 U.S.C.A. 1110, 1131 (West 1991)
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 3(a),
114 Stat. 2096, ____ (2000) (to be codified at 38 U.S.C. 5103A); 38
C.F.R. 3.303, 3.304 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records reflect that on the entrance
examination neurological evaluation was normal. In the associated
report of medical history, he denied that he had had severe or
frequent headaches. In April 1982, he complained of vomiting,
headaches, and abdominal pain. He reported that he had vomited that
morning and had a localized headache. The assessments were possible
sinus congestion, possible headaches secondary to the sinus
congestion, and possible history of vomiting. In September 1982, he
complained of headaches and a sore throat for the past three days,
stomach pain, cramping in the abdomen, and history of a recent left
ureteral calculus. The assessments were pharyngitis and ureteral
calculus. In August 1984, he complained of a cough, general
headache, and malaise. The assessment was viral upper respiratory
infection. A few days later he reported that his headache was gone,
although he still had a persistent cough. The assessment was a
persistent cough.

In April 1989, the veteran reported for an evaluation of headaches,
indicating that his headaches had begun two weeks earlier and were
intermittent. He denied any eye pain or blurred vision. He
indicated that pain was on the top of the head in the

- 3 -

frontal area and described it as an aching-type pain. He said that
the prior evening he had had throbbing pain and a runny nose.
Physical examination revealed normal findings. The assessment was
chronic intermittent headaches probably secondary to allergic
rhinitis or stress. It was also noted that a vasomotor origin
should be ruled out. He was informed that he should take Tylenol
every four hours for his headaches.

In March 1991, the veteran complained of headaches and nausea. He
indicated that he had had malaise, myalgia, cough and congestion
since the previous day. The assessment was viral syndrome. A few
days later, he received follow-up treatment for his headaches. He
indicated that he was feeling much better and complained of only a
mild aching, mostly in the back. The assessment was a resolving
viral syndrome.

The veteran underwent a physical examination in August 1991. In,
the report of medical history, he denied having or having had
frequent or severe headaches. The neurologic evaluation was normal.
In December 1991, it was noted that his records had been reviewed
for overseas deployment, and that no disqualifying defects were
found.

In September 1992, the veteran filed a claim for service connection
for various disorders; a headache disorder was not listed.

The veteran was afforded a VA general medical examination in
January 1993. He did not report headaches and a headache disorder
was not diagnosed.

VA medical records reflect that in October 1994 the veteran was to
be scheduled for a Persian Gulf examination. In November 1994, it
was noted that he had complaints of chronic headaches and that he
was scheduled for an examination on December 16,1994.

On December 16, 1994, the veteran underwent a VA fee-basis
examination for his headaches. He reported a one-and-half year
history of intermittent headaches,

4 -

described as bilateral, pounding in nature, and occasionally
accompanied by a visual distortion. He indicated that his headaches
had not been unilateral and that he had had no accompanying hemi-
sensory of motor symptoms. He indicated that he had had no
accompanying nausea or vomiting and denied any head injuries,
strokes or seizures. He noted that he had not been specifically
treated for his headaches, but that he did visit a family physician
who treated him with an ineffectual course of antibiotics. He
indicated that he had not undergone any neurodiagnostic studies.

Physical examination revealed no bruits about the head or neck. The
visual fields and pupillary responses appeared normal. The disc
margins were sharp, and there was no papilledema. Facial strength
was intact. Gait, balance, coordination and sensation appeared
intact. Reflexes were symmetrically 2+ and plantar responses were
flexor. The diagnostic impression was recurring vascular headaches.
The examiner noted that, from a diagnostic standpoint, a cranial CT
scan or an MRI scan, as well as an electroencephalogram, might be
beneficial. The examiner indicated that, if the, diagnostic studies
were unrevealing, the veteran might benefit by sequential trials
with migraine prophylactic compounds.

In an October 1995 statement, T. Coffman, M.D., indicated that the
veteran had been referred to him for an evaluation of numerous
complaints, including a history of intermittent severe headaches
for the past three to four years, which were quite severe and not
alleviated with most medications. The veteran described his
headaches as fairly global in nature and reported that he generally
had to go to sleep when he had one and that it would be gone when
he awoke. He indicated that his headaches occurred in groups with
intervening weeks or even months without any. He denied loss of
consciousness or, seizure-like activity and had no sinus complaints
associated with the headaches. He reported that he occasionally,
though not uniformly, saw flashing scotomata with his headaches,
but denied any funny smells or other symptoms consistent with a
premigraine aura. The doctor's impression was probable cluster
headaches with spells of almost a migraine-like phenomenon.

5 -

In his April 1996 VA Form 21-526 (veteran's application for
compensation or pension), the veteran reported that his headaches
began in June 1993. He indicated that he had not received any
treatment for headaches during active service.

The veteran was afforded a VA general medical examination in June
1996. He reported that he served in the Persian Gulf region for
three months, specifically, in Saudi Arabia and not Iraq, and that
he was never exposed to any scud missile attacks or other chemical
fumes. He indicated that he had been in good health until the time
of his discharge from active service and that his headaches started
after service. He noted that he underwent a neurological
examination and that some sort of scan was recommended, which he
did not receive. He stated that his headaches occurred
intermittently about once or twice a month and were localized to
the frontal area, with no other symptoms. On lying down and closing
his eyes, his headaches would go away, but aspirin and Tylenol
offered no relief. He said that he worked as an equipment support
technician testing electronic equipment, but had not been exposed
to any unusual fumes at that job. He indicated that when he had a
headache at work, he just kept on working. Following a physical
examination, the diagnosis was status post headaches, no disability
found.

In an October 1996 statement, the veteran's spouse reported that,
shortly after the veteran returned from the Persian Gulf region, he
began getting sick. She said that he had complained constantly
about headaches and other problems.

When the veteran underwent a VA social and industrial survey in
September 1997, he indicated that six months after service he was
experiencing severe headaches, which were not alleviated by over-
the-counter medication.

The veteran was afforded a VA fee-basis examination in September
1997. He reported that fatigue, like most of his symptoms, began
after returning from the Persian Gulf region, when he was out of
the military and working at an Air Force base. He indicated that
his headaches began about the same time as his other symptoms and
that they were located "all over." He reported that the headaches
were not as severe as they had been, but that he still had them
intermittently.

- 6 -

Following a physical examination the diagnosis was infrequent
vascular headaches, with no impairment.

Private medical records from Dr. Layne Roberts reflect that the
veteran was seen on several occasions from February to August 1998.
In March 1998 it was noted that his complaints were the same as
several year ago and included headaches. Dr. Layne further noted
that he had previously sent the veteran to "Dr. Kaufman (sic)" for
an evaluation. It was noted that the veteran expressed discontent
with the VA because he thought he had some effects from being in
the Persian Gulf region, which did not appear until a couple of
months after he returned from that area, and that he reported
having left active service a month after returning from the Persian
Gulf.

The veteran underwent a VA examination in January 1999. He reported
that his headaches now only occurred twice a month on average and
he treated them with one or two Excedrin a day. He indicated that
his headaches were located on the top of his head and were not
related to eyestrain or sinusitis. Reportedly, he could now
function with a headache, whereas in 1993 and 1994 they had been
more severe. He did not describe a particular cause for his
headaches. Following a normal examination, the impression was
headaches, less severe than in the past.

In an April 1999 addendum, the January 1999 VA examiner indicated
that it was more likely than not that the veteran had a permanent
headache disorder. Noting that the record revealed a previous
diagnosis of vascular headaches, the examiner opined that his
review of the records supported either a vascular or tension
etiology to the headaches. The examiner noted that, although the
headaches were fortunately not continuous but only intermittent,
the tendency for recurrence should be considered permanent and that
there was no evidence to suggest that the headaches were due to an
undiagnosed illness.

7 -

Legal Criteria

Service connection may be established for a disability resulting
from a personal injury suffered or disease contracted in the line
of duty, or for aggravation of a preexisting injury or disease in
the line of duty. 38 U.S.C.A. 1110, 1131.

Where there is a chronic disease shown as such in service or within
the presumptive period under 38 C.F.R. 3.307 so as to permit a
finding of service connection, subsequent manifestations of the
same chronic disease at any later date, however remote, are service
connected, unless clearly attributable to intercurrent causes. 38
C.F.R. 3.303(b) (2000). This rule does not mean that any
manifestation in service will permit service connection. To show a
chronic disease in service, there must be a combination of
manifestations sufficient to identify the disease entity and
sufficient observation to establish chronicity at the time, as
distinguished from merely isolated findings or a diagnosis
including the word "chronic." When the disease identity is
established, there is no requirement of evidentiary showing of
continuity. Continuity of symptomatology is required where the
condition noted during service or in the presumptive period is not
shown to be chronic or where the diagnosis of chronicity may be
legitimately questioned. When the condition noted during service is
not shown to be chronic or the fact of chronicity in service is not
adequately supported, then a showing  of continuity after discharge
is required to support the claim. Id. The regulation requires
continuity of symptomatology, not continuity of treatment. Wilson
v. Derwinski, 2 Vet. App. 16, 19 (1991).

The United States Court of Appeals for Veterans Claims (known as
the United States Court of Veterans Appeals prior to March 1, 1999)
(hereinafter "the Court") has established the following rules with
regard to claims addressing the issue of chronicity. The chronicity
provision of 38 C.F.R. 3.303(b) is applicable where evidence,
regardless of its date, shows that a veteran had a chronic
condition in service and still has such condition. Such evidence
must be medical unless it relates

- 8 -                                

to a condition as to which, under the Court's case law, lay
observation is competent. Savage v. Gober, 10 Vet. App. 488, 498
(1997). A lay person is competent to testify only as to observable
symptoms. See Falzone v. Brown, 8 Vet. App. 398, 403 (1995). A
layperson is not, however, competent to provide evidence that the
observable symptoms are manifestations of chronic pathology or
diagnosed disability, unless such a relationship is one to which a
lay person's observation is competent. See Savage, 10 Vet. App. at
495-97.

Regulations also provide that service connection may be granted for
any disease diagnosed after discharge, when all the evidence,
including that pertinent to service, establishes that the disease
was incurred in service. 38 C.F.R. 3.303(d) (2000).

Service connection may be granted for a disability for a veteran
who served in the Southwest Asia theater of operations during the
Persian Gulf War when there are objective indications of a chronic
disability resulting from an illness or combination of illnesses
manifested by one or more signs or symptoms involving headaches. 38
C.F.R. 3.317 (2000). The requirements for granting service
connection for this type of undiagnosed illness include the
following: (1) the illness must become manifested during either
active military, naval, or air service in the Southwest Asia
theater of operations during the Persian Gulf War or to a degree of
10 percent or more no later than December 31, 2001; (2) the medical
evidence cannot be attributed to any known clinical diagnosis; (3)
there must be objective evidence that is perceptible to an
examining physician and other, non-medical indicators that are
capable of independent verification; (4) a minimum of a six month
period of chronicity; and (5) no affirmative evidence which relates
the undiagnosed illness to a cause other than being in the
Southwest Asia theater of operations during the Persian Gulf War.
Id.

The Court has held that a lay party is not competent to provide
probative evidence as to matters requiring expertise derived from
specialized medical knowledge, skill, expertise, training, or
education. Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).
In addition, a medical opinion that apparently relies on a history
given by the veteran is of low probative value. See Curry v. Brown,
7 Vet. App. 59 (1994).

9 -

When there is an approximate balance of positive and negative
evidence regarding the merits of an issue material to the
determination of the matter, the benefit of the doubt in resolving
each issue shall be given to the claimant. 38 U.S.C.A. 5107(b)
(West 1991 & Supp. 2000) (38 U.S.C.A. 5107(b) was reworded
effective October 30, 2000, but with no substantive changes in the
statute).

Analysis

At the outset it should be noted that on November 9, 2000, the
President signed into law the Veterans Claims Assistance Act of
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000). Among other
things, this law eliminates the concept of a well- grounded claim,
redefines the obligations of the VA with respect to the duty to
assist, and supersedes the decision of the United States Court of
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 477
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet.
App. Nov. 6, 2000) (per curiam order), which had held that VA
cannot assist in the development of a claim that is not well
grounded. This change in the law is applicable to all claims filed
on or after the date of enactment of the Veterans Claims Assistance
Act of 2000, or filed before the date of enactment and not yet
final as of that date. Veterans Claims Assistance Act of 2000, Pub.
L. No. 106-475, 7, subpart (a), 114 Stat. 2096, ____ (2000). See
also Karnas v. Derwinski, 1 Vet. App. 3 08 (1991). Inasmuch as the
RO did not deny the veteran's claim as not well grounded and since
the RO satisfied the requirements of the new law, the veteran is
not prejudiced by the Board proceeding with his case. Bernard v.
Brown, 4 Vet. App. 384 (1993). The RO obtained the veteran's
service medical records and post-service medical and lay evidence
and afforded the veteran medical examinations. Thus, the Board
finds that all evidence necessary for an equitable adjudication of
the appellant's claim has been obtained and that the duty to assist
the claimant is satisfied. Veterans Claims Assistance Act of 2000,
Pub. L. No. 106-475, 3(a), 114 Stat. 2096, ____ (2000) (to be
codified at 38 U.S.C. 5103A).

- 10-

Although the veteran has not specifically alleged that his claimed
headaches are due to an undiagnosed illness, it must be noted that
there is no competent evidence that the veteran has any undiagnosed
illness manifested by headaches. In fact, there is a medical
opinion to the effect that there is no evidence to suggest that the
headaches are due to an undiagnosed illness. The record reflects
that the veteran's headaches have been diagnosed as a headache
disorder or as a manifestation of a diagnosed illness. Therefore,
the provisions of 38 C.F.R. 3.317 are not applicable and the
remaining question is whether a current headache disorder began, in
active service or is otherwise related to active service.

The veteran's service medical records, which span a period of more
than 10 years, reflect relatively few complaints of headaches.
Although he complained a few times in 1982 and 1984 of headaches,
those complaints were accompanied by other symptoms and a headache
disorder was not diagnosed on any occasion. It was not until April
1989 that the veteran again complained of headaches, which were
then preferred to as "chronic" and were thought to probably
secondary to allergic rhinitis or stress. Despite this
characterization of the headaches as "chronic" the evidence as a
whole does not show that the veteran had a chronic headache
disorder in service. He did not complain again about headaches for
almost two years (March 1991), when the assessment was viral
syndrome, rather than any headache disorder. At the time of an
August 1991 physical examination, there was no diagnosis of any
headache disorder and, importantly, the veteran denied a history of
frequent or severe headaches. There are no subsequent service
medical records reflecting headaches. Thus, in sum, the service
medical records show no more than infrequent headaches as a symptom
or manifestation of some other disorder, without competent evidence
of a headache disorder such as migraine headaches.

The record reflects that the headaches for which the veteran is
seeking service connection began after his separation from active
service on July 1, 1992. In his initial claim for VA disability
benefits, filed in September 1992, he did not mention headaches,
and there is no reference to headaches in the January 1993 VA
general medical examination report. The December 1994 fee-basis
examination report notes the veteran's one-and-half year history of
headaches, indicating an onset of

- 11 -

about a year after active service and after the January 1993 VA
examination. The headaches, which were described as bilateral,
pounding and occasionally accompanied by a visual distortion, were
assessed by the fee basis examiner as recurring vascular headaches.
In his April 1996 claim, the veteran said that his headaches began
in June 1993, about a year after active service, and that he had
not been treated for the headaches during service. A post-service
onset of he headaches was also noted in the June 1996 VA
examination report. Additionally, the September 1997 VA social and
industrial survey report and the September 1997 VA fee-basis
examination report both note that the veteran's headaches began
after his discharge from service. Thus, although the veteran did
have headaches during service, it seems clear that it is the post-
service headaches for which he is claiming service connection.

While the October 1996 statement from the veteran's wife and the
October 1995 statement from Dr. Coffman could conceivably indicate
that the claimed headache disorder had its onset in service, they
do not pinpoint a service onset and are far less specific than the
veteran's own earlier statements that the headaches began about a
year after service. Statements closer in time to an event are more
likely to represent an accurate recollection. Although the March
1998 record entry by Dr. Layne mentions headaches, it does not
place them in service. Furthermore, no medical professional,
including the January 1999 VA examiner, has related the current
headache disorder, regardless of its actual nature, to the
veteran's active service, including the headaches in April 1989.

Accordingly, the preponderance of the competent and probative
evidence is against a finding that the veteran's current headache
disorder was incurred in or aggravated by service, and service
connection for a headache disorder is not warranted. 38 U.S.C.A.
1110, 1131; 38 C.F.R. 3.303(b), 3.304.

12 -

ORDER 

Service connection for a headache disorder is denied.

JANE E. SHARP 
Veterans Law Judge 
Board of Veterans' Appeals

13 -



